


Exhibit 10.1
Execution Copy
 
Amendment No. 10 to Credit Agreement
 
This Amendment No. 10 to Credit Agreement (this “Tenth Amendment”) is entered
into as of May 8, 2009 by and among Select Comfort Corporation (the “Company”),
Select Comfort Retail Corporation, JPMorgan Chase Bank, National Association, as
Administrative Agent and Collateral Agent, Bank of America, N.A., as Syndication
Agent, and the financial institutions signatories hereto as lenders (the
“Lenders”).
 
 
RECITALS
 
A.           The undersigned are parties to that certain Credit Agreement dated
as of June 9, 2006, as amended pursuant to Amendment No. 1 to Credit Agreement
dated as of June 28, 2007, Amendment No. 2 to Credit Agreement dated as of
February 1, 2008, Amendment No. 3 to Credit Agreement dated as of May 30, 2008,
Amendment No. 4 to the Credit Agreement dated as of December 2, 2008, Amendment
No. 5 to the Credit Agreement dated as of January 2, 2009, Amendment No. 6 to
the Credit Agreement dated as of January 15, 2009 (“Amendment No. 6”), Amendment
No. 7 to the Credit Agreement dated as of January 31, 2009, Amendment No. 8 to
the Credit Agreement dated as of February 28, 2009, and Amendment No. 9 to
Credit Agreement dated as of April 17, 2009 (the “Credit Agreement”).  Unless
otherwise specified herein, capitalized terms used in this Tenth Amendment shall
have the meanings ascribed to them by the Credit Agreement.
 
B.           The Company has requested that the Administrative Agent and the
Lenders grant a limited waiver with respect to the Credit Agreement.
 
C.           The Administrative Agent and the undersigned Lenders are willing to
grant such waiver on the terms and conditions set forth below.
 
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
 
1.           Amendment to Credit Agreement.  On the Effective Date (as defined
below), Section 6.13 of the Credit Agreement is hereby amended by restating such
section in full as follows:
 
“SECTION 6.13  Minimum Availability.  The Company shall not permit the
outstanding principal balance of the Loans plus the LC Exposure to exceed at any
time the aggregate amount of the Commitments less $15,000,000.”
 
2.           Limited Waiver.  On the Effective Date, the Administrative Agent
and the Lenders signatory hereto hereby waive the Company’s (i) breach of
Section 5.01(a) of the Credit Agreement occasioned by its delivery of an audit
for fiscal year 2008 with a “going concern” qualification, (ii) breach of
Section 6.09 of the Credit Agreement for the respective fiscal periods ending on
or about December 31, 2008 through on or about April 30, 2009, (iii) breach of
Section 6.10 of the Credit Agreement for the fiscal period ending on or
 

--------------------------------------------------------------------------------


 
about March 31, 2009, and (iv) breach of the financial covenant set forth in
Section 6.12 of the Credit Agreement for the fiscal period ending on or about
December 31, 2008, provided such waivers shall expire at 5 p.m. on May 30, 2009,
at which time the terms and provisions of Sections 5.01(a), 6.09, 6.10 and 6.12
of the Credit Agreement shall be effective with the same force and effect under
the Credit Agreement as if such waivers had not been given.
 
3.           Representations and Warranties of the Company.  The Company
represents and warrants that:
 
(a)           The execution, delivery and performance by the Company of this
Tenth Amendment has been duly authorized by all necessary corporate action and
this Tenth Amendment is a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
 
(b)           Each of the representations and warranties contained in the Credit
Agreement and the other Credit Documents is true and correct in all material
respects on and as of the date hereof as if made on the date hereof (except any
such representation or warranty that expressly relates to or is made expressly
as of a specific earlier date, in which case such representation or warranty
shall be true and correct with respect to or as of such specific earlier date).
 
(c)           After giving effect to this Tenth Amendment, no Default has
occurred and is continuing.
 
4.           Effective Date.  This Tenth Amendment shall become effective
(“Effective Date”) upon receipt by the Administrative Agent of (i) duly executed
counterparts of this Tenth Amendment from the Company, Select Comfort Retail
Corporation and the Required Lenders, and (ii) the Reaffirmation of Guaranty in
the form attached hereto as Exhibit A executed by each of the Subsidiary
Guarantors.  On the Effective Date, the Collateral Agent shall transfer the
entire balance of the cash collateral account held by it for application to the
unpaid principal balance of the Revolving Loans, without any corresponding
reduction in the Commitments.  The Company hereby reaffirms its obligations
under paragraph 4(b) of Amendment No. 6 with respect to the deposit into a cash
collateral account with the Collateral Agent of any further federal or state
income tax refunds received hereafter by or for the benefit of the Company or
any Subsidiary Guarantor.
 
5.           Reference to and Effect Upon the Credit Agreement.
 
(a)           Except as specifically amended above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
(b)           The execution, delivery and effectiveness of this Tenth Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative
 
- 2 -

--------------------------------------------------------------------------------


 
Agent or any Lender under the Credit Agreement or any Credit Document, nor
constitute a waiver of any provision of the Credit Agreement or any Credit
Document, except as specifically set forth herein.  Upon the effectiveness of
this Tenth Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.
 
6.           Release of Claims and Waiver.  Each of the Company and each of its
Subsidiaries hereby releases, remises, acquits and forever discharges each of
the Lenders and such Lender’s employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, for or because of any matter
or things done, omitted or suffered to be done by any of the Released Parties
prior to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Tenth Amendment, the
Collateral, the Loans, the Credit Agreement, or the other Credit Documents (all
of the foregoing hereinafter called the “Released Matters”).  Each of
the Company and each of its Subsidiaries acknowledges that the agreements in
this paragraph are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each of the
Company and each of its Subsidiaries represents and warrants to the Lenders that
it has not purported to transfer, assign or otherwise convey any right, title or
interest of the Company in any Released Matter to any other person and that the
foregoing constitutes a full and complete release of all Released Matters.
 
7.           Costs and Expenses.  The Company hereby affirms its obligations
under Section 9.03 of the Credit Agreement to reimburse the Administrative Agent
for all reasonable costs and out-of-pocket expenses paid or incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Tenth Amendment, including but not limited to the
reasonable fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.
 
8.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (without regard to
conflict of law provisions thereof).
 
9.           Headings.  Section headings in this Tenth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Tenth Amendment for any other purposes.
 
10.           Counterparts.  This Tenth Amendment may be executed in any number
of counterparts, and each of which when so executed shall be deemed an original
but all such counterparts shall constitute one and the same instrument.
 
[signature pages follow]
 

- 3 - 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Tenth Amendment as of the
date and year first above written.
 
SELECT COMFORT CORPORATION, as a Borrower
 
By                      /s/ James C.
Raabe                                           
Name:               James C. Raabe
Title:                 Senior Vice President & CFO


 
SELECT COMFORT RETAIL CORPORATION
 
By                      /s/ James C.
Raabe                                           
Name:               James C. Raabe
Title:                 Senior Vice President & CFO


 

- 4 - 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually,
as Administrative Agent and as Collateral Agent
 
By                      /s/ Patricia S.
Carpen                                                      
Name:               Patricia S. Carpen
Title:                 Vice President


 
BANK OF AMERICA, N.A., individually and as Syndication Agent
 
By                                                                           
Name:
Title:


 
CITICORP USA, INC., as a Lender
 
By                      /s/ Sugam
Mehta                                           
Name:               Sugam Mehta
Title:                 Vice President


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
By                      /s/ Troy
Jefferson                                           
Name:               Troy Jefferson
Title:                 Vice President


 
BRANCH BANKING AND TRUST CO., as a Lender
 
By                      /s/ Troy R. Weaver
Name:               Troy R. Weaver
Title:                 Senior Vice President
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
REAFFIRMATION OF GUARANTY
 
The undersigned hereby acknowledges receipt of a copy of the Amendment No. 10 to
Credit Agreement, dated as of May 8, 2009, and reaffirms its obligations under
the Subsidiary Guaranty dated as of June 9, 2006 in favor of JPMorgan Chase
Bank, National Association, as Administrative Agent, and the Lenders (as defined
in the Tenth Amendment).
 
Dated as of May 8, 2009
 


 
SELECT COMFORT RETAIL CORPORATION
 
By                      /s/ James C.
Raabe                                           
Name:               James C. Raabe
Title:                 Senior Vice President & CFO







 
 

--------------------------------------------------------------------------------

 
